Citation Nr: 0727462	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right arm and 
wrist disability.

4.  Entitlement to service connection for a disability of the 
upper chest.

5.  Entitlement to service connection for a disability of the 
bones and muscles of the back.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  After a review of the record, the Board finds 
that additional evidentiary development is necessary, prior 
to further consideration of the veteran's appeal.  

First, the Board notes that the record on appeal indicates 
that the veteran has been in receipt of disability benefits 
from the Social Security Administration (SSA) since 1992.  At 
his April 2007 hearing, the veteran testified that the 
disabilities for which he received benefits included his 
right knee, right wrist, upper chest, and a bone condition of 
his back.  Records from SSA have not yet been obtained.  
Under the facts of this case, the RO must attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. 
§ 3.159(c)(1), (2) (providing that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

In addition, there appear to be outstanding VA clinical 
records relevant to this appeal.  For example, during a 
private audiological examination in February 2005 and at his 
April 2007 hearing, the veteran reported that he had 
undergone a right tympanoplasty at the Little Rock VA Medical 
Center in the 1980's, possibly in 1985.  At his April 2007 
hearing, the veteran indicated that in 1979, he had been 
hospitalized for three weeks at the VA Medical Center in 
Popular Bluffs, Missouri, for treatment of a bone condition 
in his back.  The veteran testified that he was told at that 
time that he had the bones of a 75 year old man.  

Records of the veteran's VA treatment at the Little Rock VAMC 
in the 1980's and at the Popular Bluffs VAMC in 1979 are not 
of record.  Under the VCAA, VA has a duty to seek these 
records.  38 C.F.R. § 3.159(c); see also Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file).

The duty to assist under the VCAA also includes obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, a review of the record indicates 
that the veteran has not yet been afforded a VA medical 
examination in connection with the claims on appeal.  Such an 
examination is necessary.  The medical evidence currently of 
record provides an insufficient basis upon which to decide 
the claims.  

Finally, the Board notes that in May 2005, the RO provided 
the veteran with a VCAA notification letter in outlining the 
evidence necessary to substantiate his claims of service 
connection.  Since that time, however, the Court has issued a 
decision imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet issued a letter 
complying with these additional requirements.  This 
deficiency must be corrected on remand.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1).

Accordingly, this matter is REMANDED for the following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits in 
1992, as well as any medical records in 
its possession.

3.  The RO should contact the Little Rock 
VA Medical Center, or other appropriate 
repository of records, and request 
records pertaining to treatment of the 
veteran's right ear for the period from 
January 1980 to December 1989.  
4.  The RO should contact the Popular 
Bluffs VA Medical Center, or other 
appropriate repository of records, and 
request records pertaining to the 
veteran's hospitalization at that 
facility in 1979.  

5.  The veteran should be afforded a VA 
audiology examination for the purpose of 
determining the nature and etiology of 
his right ear hearing loss.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current right ear hearing 
loss identified on examination is 
causally related to the veteran's active 
service or any incident therein.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

6.  The veteran should also be afforded a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
his right knee disability, right arm and 
wrist disability, disability of the upper 
chest, and disability of the bones and 
muscles of the back.  The examiner should 
be asked to provide an opinion as to 
whether it is as least as likely as not 
that any such condition identified on 
examination is causally related to the 
veteran's active service or any incident 
therein, including treatment for a sore 
chest and right wrist pain in October 
1967, and treatment for right knee pain 
in December 1967.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

7.  After the above development has been 
completed, the RO should review all the 
evidence of record.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


